Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 02/25/2021.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Hotta et al. [US Patent Application Publication 2003/0187530 A1], fails to anticipate or render obvious determining an assignability for the part, wherein the assignability of the part is based on whether or not any of the plurality of parts are assignable on the basis of part codes associated with each of the plurality of parts and, mountable part group information defining a group of the part codes which are able to be simultaneously mounted and candidates of the part codes which are associated with other parts of the plurality of parts replaceable for each of the plurality of parts among the group in response to a determination that parts of the plurality of parts having different identifying codes are a same type and associated with a same parts code, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art, Hotta et al. [US Patent Application Publication 2003/0187530 A1], fails to anticipate or render obvious receiving a change of a seventh part of the plurality of parts planned to be mounted included in the data of the operation plan to a eighth part of the plurality of parts with which a parts code replaceable with a parts code of the seventh part is associated in response to a determination that the seventh part and the eighth part having different identifying codes are a same type and associated with a same parts code, receiving information of the identifying code of the seventh part and the identifying code of the eighth part, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Hotta et al. [US Patent Application Publication 2003/0187530 A1], fails to anticipate or render obvious determining the assignability for the part includes determining whether or not any of the plurality of parts are assignable on the basis of part codes associated with the plurality of parts and, mountable part group information defining a group of the part codes associated with the parts of the plurality of parts which are able to be simultaneously mounted and candidates of the part codes which are associated with other parts of the plurality of parts replaceable for each of the plurality of parts among the group in response to a determination that the parts of the plurality of parts having different identifying codes are a same type and associated with a same parts code, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 12 is allowed because the closest prior art, Hotta et al. [US Patent Application Publication 2003/0187530 A1], fails to anticipate or render obvious determining the assignability for the part includes determining whether or not any of the plurality of parts are assignable on the basis of part codes associated with the plurality of parts and, mountable part group information defining a group of the part codes associated with the parts of the plurality of parts which are able to be simultaneously mounted and candidates of the part codes which are associated with other parts of the plurality of parts replaceable for each of the plurality of parts among the group in response to a determination that the parts of the plurality of parts having different identifying codes are a same type and associated with a same parts code, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862